      Case: 4:20-mj-03157-NCC Doc. #: 4 Filed: 05/14/20 Page: 1 of 2 PageID #: 9



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  ) No. 4:20 MJ 3157 NCC
                                                     )
 ANDRE WHITFIELD,                                    )
                                                     )
 Defendant.                                          )

                   MOTION FOR PRETRIAL DETENTION AND HEARING

       The United States of America, by and through its Attorneys, Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and Cassandra J. Wiemken, Assistant United States

Attorney for the District, and moves the Court to order Defendant detained pending trial, and

further requests that a detention hearing be held three days from the date of Defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, '3141,

et seq.

As and for its grounds, the United States of America states as follows:

1.        Defendant is charged one count of carjacking in violation of Title 18, United States Code,

Sections 2119 and 2.

2.        Pursuant to Title 18, United States Code, Section 3142(g), the weight of the evidence

against defendant, the Defendant’s history and characteristics, and the nature and seriousness of

the danger to any person or the community that would be posed by Defendant’s release warrant

Defendant’s detention pending trial.

3.        Defendant Whitfield is charged with committing a carjacking. In the course of doing so,

he displayed a pistol to a victim. As such, he is a significant danger to the community. Notably,
     Case: 4:20-mj-03157-NCC Doc. #: 4 Filed: 05/14/20 Page: 2 of 2 PageID #: 10



while robbing his victim, Defendant Whitfield possessed two firearms, an AR-15 rifle and a .45

pistol.

4.        Defendant admitted to robbing a victim and taking her vehicle. He further admitted to

having two firearms in his possession (although he maintains that he did not use them during the

robbery).

5.        Defendant is also a significant flight risk. He fled from police officers when they pursued

him, recklessly endangering others while doing so.        Additionally, Defendant appears to be on

federal supervised release. As such, he is not amenable to supervision. Defendant’s propensity to

engage in crimes while on release poses a significant danger to the community.

          WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.



                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       /s/ Cassandra J. Wiemken
                                                       CASSANDRA J. WIEMKEN, #91586(KY)
                                                       Assistant United States Attorney
